DAYTON, District Judge.
I dissent. In my judgment the court below clearly erred in not directing verdict for defendant.
I. The Supreme Court has said in Meguire v. Corwine, 101 U. S. at page 111, 25 L. Ed. 899:
“A judge lias no right to submit a question where the state of the evidence forbids it. Michigan Bank v. Eldred, 9 Wall. 5.44 [19 L. Ed. 763]. On the contrary, where there is an entire absence of testimony, or it is all one way, and its conclusiveness is free from doubt, it is competent for the court to direct the jury to find accordingly.”
Again, it has said, at the conclusion of Arthur v. Cumming, 91 U. S. 365, 23 L. Ed. 438:
“As the case stood before the jury, the plaintiffs were clearly entitled to a verdict. The court therefore properly directed the jury to find accordingly. Schuchardt v. Allen, 1 Wall. 359 [17 L. Ed. 642]. It would have been error to refuse so to instruct them.”
The rule, in different words, is enunciated by Justice Harlan in Delaware, etc., R. R. Co. v. Converse, 139 U. S. at page 472, 11 Sup. Ct. at page 570, 35 L. Ed. 213:
“But it is well settled that the court may withdraw a case from them altogether and direct a verdict for the plaintiff or the defendant, as the one or the other may be proper, where the evidence is undisputed or is of such conclusive character that the court, in the exercise of a sound judicial discretion, would be compelled to set aside a verdict returned in opposition to it. Phœnix Ins. Co. v. Doster, 106 U. S. 30, 32 [1 Sup. Ct. 18, 27 L. Ed. 65]; Griggs v. Houston, 104 U. S. 553 [26 L. Ed. 840]; Randall v. Baltimore & Ohio Railroad, 109 U. S. 478, 482 [3 Sup. Ct. 322, 27 L. Ed. 1003]; Anderson Co. Commissioner v. Beal, 113 U. S. 227, 241 [5 Sup. Ct. 433, 28 L. Ed. 966]; Schofield v. C. & St. P. Ry. Co., 114 U. S. 615, 618 [5 Sup. Ct. 1125, 29 E. Ed. 224]. ‘It would be an idle proceeding,’ this court said, in North Penn. Railroad v. Commercial Bank, 123 U. S. 727, 733 [8 Sup. Ct. 266, 269 (31 L. Ed. 287)], ‘to submit the evidence to the jury when they could justly find only in one way.’ ”
In Patton v. Texas & Pacific Ry. Co., 179 U. S. at page 660, 21 Sup. Ct. at page 276, 45 L. Ed. 361, Justice Brewer, after quoting the *731above passage and adding that “cases are not to be lightly taken from the jury/' and that appellate courts are loath to reverse where the court below has refused to do so, says:
“At the same time, the judge is primarily responsible for the just outcome of the trial. He is not a mere moderator of a town meeting, submitting questions to the jury for determination, nor simply ruling on the admissibility of testimony, hut one who in our jurisprudence stands charged with full responsibility.”
The decisions in federal practice touching -this rule are numerous and uniform. I do not mean to intimate that it is denied in this case by my brother judges in the majority. On the contrary, I understand it to be conceded by them. My sole purpose, in this preliminary, and what would be otherwise wholly unnecessary, discussion, is to emphasize the fact that, under the law as it now stands: (a) The asking for such peremptory instruction is a matter of right existing in favor of either or both parties to the case if they desire to exercise it; (b) that, if asked, it becomes the judge’s duty to weigh and sift the evidence to ascertain whether it is so conclusive as to come within the rule; and, if so (c) he is required to grant the motion just as readily as he would set aside a groundless verdict. In other words, he cannot shirk the responsibility. Nothing would be more unfortunate than to permit the rale to be interpreted so that in one case he could exercise the right to grant, and, in another equally as strong, refuse to grant the direction and leave the jury to do its will in the premises. The temptation may be strong sometimes, especially in cases like this one, where the character of the injury and the distressing condition in which the victim of accident is left for life appeals so strongly to the heart and sympathy, to flinch in discharge of this duty and put, if possible, the responsibility on the jury; but we have no right to do so. If remedies for such cases are to be provided, it must be by legislation. As judges, we must enforce the law as it is.
II. In all negligence cases of this character we must constantly bear .'in mind that the law as it exists declares: (1) The fact of accident carries with it no presumption of negligence on the part of the employer, and (2) it is an affirmative fact, for the injured employé to establish, that the employer has been guilty of negligence. (3) That it is not sufficient for the employé to show that the employer may have been guilty of negligence, but the evidence must point to the fact that he was; and where the testimony leaves the matter uncertain, it is not for the jury to guess between several possible causes, and find that negligence of the employer was the real cause when there is no satisfactory foundation in the testimony for that conclusion. (4) That while the duty of the employer to provide a safe place in which his employé is to work is a positive and nonassignable one, it is also true that there is no guaranty by the employer that the place and machinery shall be absolutely safe. (5) That employers are not bound to insure the absolute safety of machinery or mechanical appliances which they provide. They are not bound to supply the best and safest or newest appliances. They must use all reasonable care for the safety of their employes and provide them with reasonably safe and *732suitable machinery for their use. Pages of authorities could be cited in support of these propositions. I have quoted them almost literally from Patton v. Texas & Pacific Ry. Co., 179 U. S. 658, 21 Sup. Ct. 275, 45 L. Ed. 361, and Washington & Georgetown R. R. Co. v. McDade, 135 U. S. 554, 10 Sup. Ct. 1044, 34 L. Ed. 235. The Circuit Court of Appeals for the Eighth Circuit, in Midland Valley R. Co. v. Fulgham, 104 C. C. A. 151, 181 Fed. 91, after quoting from Justice Brewer in the Patton Case, very strongly states one of the principles in these words:
"Conjecture is an unsound and unjust foundation for a verdict. Juries may not legally guess tire money or property of one litigant to another. Substantial evidence of the facts which constitute the cause of action (the employer’s negligence) * * * is indispensable to the maintenance of a verdict sustaining it.”
And these principles have been fully established and affirmed by the Supreme Court of Virginia, from which state the case here comes, in Railway Co. v. Sparrow’s Adm’r, 98 Va. 640, 37 S. E. 302, and Railway Co. v. Cromer’s Adm’r, 99 Va. 763, 40 S. E. 54. In this latter case that court quotes approvingly from Bailey on Personal Injuries, § 1672 et seq., as follows:
‘‘Where it is necessary to show a certain state of facts, it is not sufficient to prove two or more different states of case one of which may be sufficient, but either of which may equally, under the testimony, have existed.
“The plaintiff must prove something which warrants the inference of negligence on the part of the defendant, and not base his case upon facts just as consistent with care and prudence as with the opposite.
“Where the evidence is equally consistent with either view — the existence or nonexistence of negligence — it is not competent for the judge to leave the matter to the jury. The party who affirms the negligence has failed to establish it. This is a rule which never ought to be lost sight of.
“An inference cannot be drawn from a presumption, but must be founded upon some fact legally established.”
And both of these cases cited approvingly from Sorenson v. Pulp Co., 56 Wis. 338, 14 N. W. 446, these words:
“When liability depends upon carelessness or fault' of a person or his agents, the right of recovery depends upon the same being shown by competent evidence; and it is incumbent upon such a plaintiff to 'furnish evidence to show how and why the accident occurred — some fact or facts by which it can be determined by the jury — and not be left entirely to conjecture, guess, or random judgment, upon mere supposition, without a single known fact.”
III. But we must bear in mind other legal principles, just as well established, in considering this case. These are: (1) The servant assumes the risk of dangers incident to the business of the master, but not the latter’s neglig'ence. (2) Upon this question of assumed risk, the true test is not the exercise of care on the part of the master to discover dangers, but whether the defect is known or plainly discernible by the employe. Where it is plainly discernible by the employé and he remains in the employment, he assumes the risk for the reason, as stated by Justice Holmes in Schlemmer v. Buffalo, R. & P. Ry. Co., 205 U. S. at page 12, 27 Sup. Ct. at page 409, 51 L. Ed. 681:
“A person who freely and voluntarily encounters it has only himself to thank if harm comes.”
*733An employer’s liability is not based upon the degree of danger to which his employe is subjected, provided that employe has arrived at the age of discretion, knows of the danger, and voluntarily undertakes the work. He assumes the risk of danger, his employer only being liable to exercise reasonable care to protect him from dangers in the place where he is to work or from defects in the appliances wherewith the dangerous operation is conducted — dangers and defects not obvious and known to the employe but which are known to, or by reasonable care exercised would be discoverable by, the employer. Here, too, pages of authorities could be cited. I deem it sufficient to cite Southern Pacific Co. v. Seley, 152 U. S. 145, 14 Sup. Ct. 530, 38 L. Ed. 391, wherein the Supreme Court decisions are cited and discussed.
Let us apply these principles to the facts in this case. It is undisputed that Hagan was a man of mature age and experience. He had for 11 years worked at the business, and for 4 years had been foreman of defendant’s plant. He had charge of the making of the acid and, what is material here, of its loading from the storage tanks into the railroad tank cars. The mechanical means by which this loading was done was of the simplest character. The storage tanks were some 10 feet above the railroad tracks. By means of gravity, through a 3-inch cast-iron pipe, the acid was conveyed from each tank to the car. These cars were ordinary railroad tank cars with a dome on top through which the liquid was received. By an ordinary elbow coupling, a vertical section was attached to the pipe line to insert in this dome. No possible danger, apparently, could or did arise in the loading of ordinary tank cars. The company had, however, one customer who furnished, about once in every six months, a longer and lower tank car, into the dome of which the vertical section of the pipe line was too short to reach. To meet this difficulty, about two years before, either Landis or Hagan himself, or both together, took a four-inch section of pipe, two or three feet Jong, and, by means of a clothes line wire tied around the elbow of the main three-inch pipe, attached it so that it would hang loosely over the end of the vertical section of the main line pipe and secure the additional length required to reach the dome of this lower tank car. Four times this particular car, by this contrivance, was loaded by Hagan, without trouble or accident. It appears further, by Hagan’s testimony alone, that while he was away on vacation a section of the main horizontal three-inch pipe that fitted into the elbow had been replaced with two shorter sections united with the ordinary coupling, collar, or sleeve. Hagan had loaded 31 ordinary tank cars after his return from his vacation and was engaged in loading this special one when the accident occurred. At the time he was standing by the vertical section of the pipe line looking down into the dome of the car when, for some cause, the horizontal pipe line above the elbow broke, parted, or pulled out of its collar, by reason of which he was drenched with acid and frightfully burned.
What caused this pipe to part or break? This evidence wholly fails to disclose. There are five counts in this declaration. They set forth *734in minute detail the construction of the loading line and all the circumstances relating to the accident and the extent of the injury sustained. They also charge in great detail the duty and obligation of the company to furnish a safe place to work, and safe appliances with which to work and to inspect such appliances and so on; but when it comes to charging the specific cause of negligence which permitted the accident, the following are given: (1) In providing “an old, corroded, rotten, and unsafe cast-iron pipe”; (2) whose threads, where the same broke, were “negligently and improperly cut and insufficiently fastened by not being screwed far enough into said cuff, sleeve or collar”-; (3) in failing “to have said pipe, its threads, and its connections inspected, repaired, and replaced”; (4) in failing “to have said pipe of proper material, the same being of cast iron,” subject to corrosion around the threads at the joints; (5) negligently failed “to instruct the' plaintiff as to the proper way in which to load said cars, but through defendant "company’s superintendent, M. P. Landis, instructed the plaintiff in an improper and unsafe way in which to load same * * * by fastening a four-inch pipe to a three-inch pipe * * * with wire instead of having a flexible and safe connection”; (6) in failing to “properly inspect and keep in proper repair the car in which said acid was loaded”; (7) in failing to furnish a level track on which to stand said car while it was being loaded, whereby the car, being improperly repaired, settled unevenly and caused it to bind upon and break the pipe.
The court below, upon the motion for a new trial, filed a written opinion in which the evidence is carefully analyzed and the possible causes of the break are stated to be: (1) An improper fitting of sound pipe; (2) the use of unsound pipe fully screwed up; or (3) the use of unsound pipe improperly fitted. But expressly says that a fourth cause, that of binding, “is to my mind vastly the more probable of the possible causes of the accident.” Why was he in such doubt, and why was he seeking to find possible causes for the accident? Simply because, as I read this record, there was absolutely no evidence whereby the real cause of the accident could be determined. It was pure conjecture as to possible causes, for the reason, it is presumed, that there had to be some cause for it. This is exactly what the authorities I have cited say “is an unsound and unjust foundation for a verdict.” On the contrary, “it is incumbent upon such a plaintiff to furnish evidence to show how and why the accident occurred— some fact or facts by which it can be determined by the jury — and not to be left entirely to conjecture, guess, or random judgment.” But the learned judge, still further speculating and conjecturing as to these possible causes, says:
“It seems to me that the evidence forbids am, assmnption of any reasonable probability that there was any inherent or originally unsound pipe at the defendant’s plant.”
He had necessarily to reach this conclusion because the evidence was undisputed that defendant bought its pipe from a standard factory, that it was the kind used in these operations, that its life in such use *735was at least 10 years, and none of it had been used half that period of time. Still further indulging in conjecture, the learned judge says:
“If we assume that there was no binding, tlie evidence tends and strongly tends to show that the defect was in the threads alone and was caused by exposure to the atmosphere or to the action of weak acid.”
And such a defect, if it existed, he goes on to argue, was one that ought to have been discovered by proper inspection. But did it exist? There is absolutely no evidence of exposure to weak acid and atmosphere. On the contrary, if Hagan’s testimony is to be believed this collar had been put on less than three weeks prior, while he was on his vacation, and the expert testimony showed it capable of enduring a vastly greater weight or strain than was put upon it. But the learned judge is not satisfied himself with this conjecture, and finally reaches the conclusion that “the use of a pipe unsound in the threads, only partially screwed up,” was the cause of the accident “if binding did not occur.” This is simply reasoning in a circle and saying that, if one thing did not cause the breaking, another did, because it did break. The plaintiff in my judgment failed utterly to show by facts which cause, or that either cause, was responsible, and the doubts in the court’s mind were the clearest evidence of this. But my Brothers in the majority here have apparently abandoned all conjectures save and except that “binding” was the cause of the break. With the utmost respect for their views, I am compelled! to say that in my judgment: First, there is no sufficient legal evidence in the cause justifying such conclusion; and, second, that if there were, “binding,” under the conditions set forth, was a plain, open, clearly discernible and known risk assumed by Hagan. The first statement needs no further consideration. The second turns on the use of the four-inch pipe attached by wire to the vertical section of the three-inch pipe so as to extend it into the dome of this car. Hagan had attached and used this arrangement four times covering a period of two years. Landis, the superintendent, testifies that it was originally devised by Hagan. Ha-gan, on the contrary, says that Landis devised it. It is absolutely immaterial which did so. Both were present when it was done, and Hagan expressed his judgment that it would work all right, or that he could see nothing wrong with it. It did work all right, and he worked it. From the start its operation was plain, open, and palpable. Hagan was not an automaton. He was a sentient human being. That it would bind, under certain conditions, was apparent to any one. One could not move it in putting it in the dome or in taking it out without seeing that it would bind. Any one, a mere child, will discover that if you hang a four-inch pipe over a three-inch one loosely in a vertical position, then pull its lower end out of plumb, binding will take place. Hagan knew it would bind. He tied it on and has testified that:
“■When we would tie that other pipe over, l always took notice that it was loose then, or not binding', and then we would put a prop under it an inch or perhaps an inch and a half, or if we got a stick two inches we would put that under it.”
It seems to me very clear that no man knows, or can tell, what caused this accident; that leaving it to the jury, some of its members *736may have conjectured it to have been caused by unsound pipe, others by defective screws in the collar, others by the binding, and still others by, as even suggested by the learned judge below, a shortening of the length of the pipe when the collar was put on. All is conjecture, and to affirm this judgment is to allow this “jury” to “guess” this $8,000 from defendant to the plaintiff.